DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 11, 2017. It is noted, however, that applicant has not filed a certified copy of the CN 2017/10812790.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 08, 2019 lists US Patent Application Publication 00005116571, which is not a valid US Application Publication number, and as such it has not been considered.
The information disclosure statement also fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, JP 5653897 A has not been included nor considered.
Drawings
Figure 3 b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract begins “The disclosure provides”, which should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN 101412160 B, machine translation), hereinafter Ma.

Regarding claims 1 and 2, Ma teaches a steel Super 304H welding wire (claim 1), comprising in mass % as described in the below table
Element
Claim 1 limitation
Claim 2 limitation
Ma Claim 1
C
0.04-0.1
0.06-0.08
0.06-0.101*2+
Mn
0.4-1.5
0.6-1.0
0.72-2.5+
Ni
7.5-12.5
8.5-12.5
8.8-16.1+
Si
≤ 0.5

0.18-0.25*
Cr
17.0-19.0

16.6-20.5+
Mo
≤ 0.4
0-0.2
0.0-1.21+
Cu
2.5-3.5

2.5-3.3*
Nb
0.3-0.6

0.29-0.58+
N
0.05-0.12

0.08-0.19+
S
≤ 0.01

0.004-0.008*

P
≤ 0.02

0.008-0.009*
Fe and inevitable impurities
Remainder

Surplus+

*Ma values lie completely within the range presently claimed, where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)
+Ma values significantly overlap the range presently claimed, where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding “capable of resisting high-temperature creep and aging embrittlement”, this phrase is part of the preamble, and does not provide a structural limitation over the prior art (MPEP 211.02 I).  A preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785), in this claim “capable of resisting high-temperature creep and aging embrittlement” does not affect the structure of the claimed welding wire.
Further regarding “capable of resisting high-temperature creep and aging embrittlement”, where the claimed and prior art products are identical or substantially identical, the applicant has the burden of proof of showing that the prior art products do not necessarily or inherently possess the characteristics of the claimed product (MPEP 2112.01 I).  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Ma teaches the claimed Super 304H steel welding wire, as discussed above.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including “capable of resisting high-temperature creep and aging embrittlement”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784